DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 07/19/2022 has been entered. Claims 1-4, 7-8, 10-15, 17-22 remain pending in the application. 
Claim Objections
Claim(s)  4 is/are objected to because of the following informalities: 
line 3 “proximate least one of the” should be changed to read—proximate to the -.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 11-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Carter (US3554165A).
	Regarding claim 1:
 Tominaga teaches:
A small animal habitat comprising: (Abstract and Figures)
a top portion; (Figures 1-2, Reference 1)
a base portion; (Figure 1-2, Reference 2)
comprising a curvilinear corner (col 3, ln 4-6, “a ring-shaped shoulder 2b” )
a central portion positioned between the top portion and the base portion, (Figures 1-2, Reference 5+ 6)
wherein the central portion at least partially comprises a plurality of horizontally-extending wire tines; (Figures 1-2, Reference 5c+6c, see horizontal wire tines located above and below 5c+6c (unnumbered))
each comprising at least one curvilinear portion; (“bars”, the reference suggests by the use of the term bars and as shown in figure 1 that the bars are of circular configuration and therefore also comprise a curvilinear portion)
and at least one exterior structural assembly, (Figures 1-2, Reference 3)
wherein the at least one exterior structural assembly comprises: a first upward-facing clip (Figure 1, Reference 3d)
extending from an inner surface of the at least one exterior structural assembly in a first direction, (see how 3d extends from an inner surface of 3 in a first direction)
and at least one downward-facing extended tab (Figure 1, Reference 3c)
extending from the inner surface of the at least one exterior structural assembly, (see how 3c extends from an inner surface of 3)
the at least one downward-facing extended tab is configured to be removably coupled to the base portion (Figures 1-2, Reference 3c, col 1 ln 24-25)

    PNG
    media_image1.png
    310
    335
    media_image1.png
    Greyscale

a two-sided opening is formed at the at least one downward-facing extended tab (see C annotated above)
 the at least one downward-facing tab is configured to be placed over a top edge of the curvilinear corner of the base portion while the exterior structural assembly is tilted in relation to the central portion; and (col 3, ln 4-5, the ref teaches that the downward-facing tab can be placed over a top edge of the curvilinear corner of the base portion “a ring shaped should 2b” while the structure assembly is titled in relation to the central portion during assembly)
Tominaga doesn’t explicitly teach:
a second upward-facing clip extending from the inner surface of the at least one exterior structural assembly in a second direction different than the first direction, (Tominaga teaches a plurality of upward-facing clips 3d)

    PNG
    media_image2.png
    227
    305
    media_image2.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the first upward-facing clip and provide a second upward-facing clip on the side panels 3b such that the second upward-facing clip extends from the inner surface of the at least one exterior assembly in a different direction than the first direction, to better secure the exterior structure assembly to the horizontally-extending wire tines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, Tominaga modified teaches:
wherein the first and second upward-facing clips are configured to be removably coupled to at least one of the plurality of horizontally-extending wire tines, (Figures 1-2, Reference 3d, col 3 ln 11-19)
and the two-sided opening is sized to fit over a top edge of the curvilinear corner of the base portion when the at least one downward-facing tab is placed over the top edge (see how the top sided opening of 3c is sized to fit over a top edge of the curvilinear base portion 2b in Fig 1)

    PNG
    media_image2.png
    227
    305
    media_image2.png
    Greyscale

and the first and second upward-facing clips are moved toward the central portion to removably and simultaneously couple the first and second upward-facing clips to the at least one curvilinear portion of the at least one of the plurality of horizontally-extending wire tines as the at least one exterior structural assembly reaches its upright orientation. (col 3, ln 16-18, the ref teaches that the upward-facing clip 3d can be moved towards the central portion of the cage to removably couple to the exterior structural assembly, thus when modified to have the second upward-facing clip on the inside of panel 3b, both of the clips are removably and simultaneous coupled to the curvilinear portion of the horizonal wire tines.)
Tominaga doesn’t teach:
a lower end of the inner surface of the at least one exterior structural assembly is lower than a lower end of the downward-facing extended tab when the at least one exterior structural assembly is in an upright orientation;
a three-sided channel having a curvilinear profile is formed between the at least one downward-facing extended tab and the inner surface of the at least one exterior structural assembly;
the channel sized to fit over the top edge of the curvilinear base portion.
Carter teaches:
at least one exterior structural assembly (Figures 1-5, Reference 10)
connected to a central portion (Figure 1, Reference 26)
at least one downward-facing extended tab (Figures 1-5, Reference 21)
an inner surface of at least one exterior structural assembly (Figures 1-5, Reference 12)
a lower end of the inner surface of the at least one exterior structural assembly is lower than a lower end of the downward-facing extended tab when the at least one exterior structural assembly is in an upright orientation; (Fig 4, see how the lower end of the inner surface of the exterior structural assembly 12 is lower than a lower end of the downward-facing extended tab 21 in an upright orientation in fig 4)
wherein a three-sided channel having a curvilinear profile is formed between the at least one downward facing extended tab and the inner surface of the at least one exterior structural assembly. (Figure 5, see the channel formed between 12+21)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the exterior structural assembly of Tominaga such that it comprises the features of the downward-facing extended tab as taught by Carter to securely and removably attach the exterior assembly to the base portion.
Therefore, the combination of Tominaga and Carter teach:
the channel sized to fit over a top edge of the curvilinear corner of the base portion. (Tominaga teaches the connection over the top edge of the curvilinear corner of the base portion “base plate 2 is provided with a ring shaped should 2b around the inside periphery so as to allow the grating cover 1 to rest thereon”, and modified with the channel of Carter, the modified channel is sized to fit over 2b in Fig 1 as claimed)
Regarding claim 2:
 Tominaga as modified teaches claim 1 and Tominaga further teaches:

    PNG
    media_image3.png
    213
    158
    media_image3.png
    Greyscale

wherein each of the first and second upward-facing clips comprises a horizontally-extending surface, (Figures 1-2, see above annotation for HES)
an upwardly-extending angled surface, (Figures 1-2, see above annotation for UEAS, the reference teaches that the UEAS is upwardly extending by being the upward most member and it comprises an angled surface)
and a vertically-extending face. (Figures 1-2, see above annotation for VES)
Regarding claim 11:
 Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one downward-facing extended tab comprises a pair downward-facing extended tab. (Figure 1, Reference 3c, see how there are 2 extending tabs on each corner)
Tominaga doesn’t teach:
wherein the at least one downward-facing extended tab comprises a single downward-facing extended tab
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the pair of downward-facing extended tab of Tominaga to comprise a single downwardly-facing extending tab as claimed to reinforce the structural integrity of the tab and prevent a singular tab from breaking and damaging the device, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 12:
Tominaga as modified teaches claim 11 but Tominaga doesn’t teach:
wherein the downward-facing extended tab is configured to be positioned between a pair of vertical wire tines of the central portion.
Carter further teaches:
wherein the downward-facing extended tab is configured to be positioned between a pair of vertical wire tines of the central portion. (fig 1-2, see how the downward-facing extended tab 12+21 is positioned between a pair of vertical tines 21+27)
It would have been obvious to one of ordinary skill in the art  at the time the invention was filed to modify the exterior structural assembly of Tominaga such that it was positioned between a pair of vertical tines as taught by Carter to securely and removably attach the exterior assembly to the base portion.
Regarding claim 13:
 Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein at least one of the top portion and the base portion is removably coupled to the central portion. (Figures 1-2, Reference 6d, col2 lns46-49)
Regarding claim 14:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
further comprising at least one latch, wherein the at least one latch is configured to removably secure at least one of the top portion and the base portion to the central portion. (Figures 1-2, Reference 2c, col3 lns6-10)
Regarding claim 19:
Tominaga as modified teaches claim 1. Tominaga doesn’t teach but Carter further teaches:
wherein the channel has a curvilinear profile. (Figure 5, see the channel formed between 12+21 has curvilinear profile)
Regarding claim 20:
Tominaga as modified teaches claim 19 and Tominaga further teaches:
wherein the at least one exterior structural assembly is configured to be mounted on a corner of at least one of the top portion, the central portion, and the base. (Fig 1-2, Ref 3 is mounted on the corners 3b of the top portion 1, central portion 6, and base 2)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Carter and in view of Newton (US4762237).
Regarding claim 4:
Tominaga as modified teaches claim 2 and Tominaga further teaches:
wherein the first and second upward-facing clips are accessible and removable through a top opening formed between the exterior structural assembly and central portion (Figure 2, see 3d)
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly further comprises at least one opening formed therein, the at least one opening formed proximate the first and second upward-facing clip so as to provide external access to the at least one of the first and second upward-facing clips.
In a related art of coupling mechanisms, Newton teaches:
a central portion (Figures 1-8)
one exterior structural assembly comprising a first upward-facing clip (Figure 4-8, Reference 20)
wherein the at least one exterior structural assembly further comprises at least one opening formed therein, the at least one opening formed proximate the first upward-facing clip so as to provide external access to the at least one upward-facing clip. (Figure 4-6, Reference 50, col 4 ln 62-col 5 ln 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify one exterior assembly of Tominaga such that it comprises at least one opening as taught by Steudler to accommodate mounting screws or like driven fasteners to secure the assembly to a solid surface. 
Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Carter and in view of Van (USD380519).
Regarding claim 7:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one exterior structural assembly comprises at least one ornamental assembly.  (Figure 1-2, Reference 3)
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly comprises at least one castle tower assembly. 
Van teaches:
an exterior structural assembly comprises a castle tower design. (see figs1-7)
It would have been an obvious matter of design choice to make the exterior structural assembly comprise at least one castle tower as claimed and taught by Van into the device of Tominaga so as to cater to young children who will use the habitat for their pets, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)
Regarding claim 8:
Tominaga as modified teaches claim 1 and Tominaga further teaches:
wherein the at least one exterior structural assembly comprises two ornamental assemblies. (Figures 1-2, Reference 3)
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly comprises four castle tower assemblies.
However, it would have been obvious to one having ordinary to modify the two ornamental assemblies of Tominaga to comprise four ornamental assemblies to allow for cheap repair costs and customized cleaning, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Tominaga doesn’t teach:
wherein the at least one exterior structural assembly comprises castle tower assemblies.
Van teaches:
an exterior structural assembly comprising a castle tower design. (see figs1-7)
It would have been an obvious matter of design choice to make the exterior structural assemblies comprise castle tower assemblies as claimed and taught by Van into the device of Tominaga so as to cater to young children who will use the habitat for their pets, since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim(s) 3, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Carter and in view of Steudler (US3789800).
Regarding claim 3:
Tominaga as modified teaches claim 2 and Tominaga further teaches:
wherein the first and second upward-facing clips are outwardly removable (Figure 1-2, the clips 3d are outwardly removable from the wire tines)
Tominaga doesn’t teach:
wherein the at least one upward-facing clip is downwardly deflectable
Steudler teaches:
a small animal habitat (Figure 3, Reference C)
comprising a central portion (Figure 3, Reference H)
at least one exterior structure comprising (Figure 3-4, Reference 11)
at least one upward-facing clip (Figure 2-3, Reference 28+37+33)
wherein the at least one upward-facing clip is downwardly deflectable (Figure 2-3, arrow 5, col 3 ln 7-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clip of Tominaga such that it was downwardly deflectable as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage. 
Regarding claim 10:
Tominaga as modified teaches claim 1 but doesn’t teach:
wherein the first and second upward-facing clips are configured to be positioned between a pair of vertical wire tines of the central portion.
Steudler further teaches:
upward-facing clips (Figures 2-3, see how upward-facing clips 28+37+33)
wherein the upward-facing clips are configured to be positioned between a pair of vertical wire tines of the central portion. (See fig 3, how the clips are configured to be positioned between a pair of wire tines H)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clips of Tominaga such that they were positioned between a pair of vertical wire tines as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage. 
Claim(s) 15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Carter (US3554165A) and in view of Willinger et al. (Herein Willinger, US 7146932 B2).
Regarding claim 15:
 Tominaga teaches:
A method for coupling at least one decorative assembly to the exterior of a small animal habitat, the method comprising: (Abstract and Figures)
Providing a top portion; (Figures 1-2, Reference 1)
Providing a base portion; (Figure 1-2, Reference 2)
comprising a curvilinear corner (col 3, ln 4-6, “a ring-shaped shoulder 2b” )
Providing a central portion positioned between the top portion and the base portion, (Figures 1-2, Reference 5+ 6)
wherein the central portion at least partially comprises a plurality of horizontally-extending wire tines; (Figures 1-2, Reference 5c+6c, see horizontal wire tines located above and below 5c+6c (unnumbered))
each comprising at least one curvilinear portion; (“bars”, the reference suggests by the use of the term bars and as shown in figure 1 that the bars are of circular configuration and therefore also comprise a curvilinear portion)
Providing at least one exterior structural assembly, (Figures 1-2, Reference 3)
wherein the at least one exterior structural assembly comprises: a first upward-facing clip (Figure 1, Reference 3d)
extending from an inner surface of the at least one exterior structural assembly in a first direction, (see how 3d extends from an inner surface of 3 in a first direction)
and at least one downward-facing extended tab (Figure 1, Reference 3c)
extending from the inner surface of the at least one exterior structural assembly, (see how 3c extends from an inner surface of 3) 

    PNG
    media_image1.png
    310
    335
    media_image1.png
    Greyscale

wherein a two-sided opening having a curvilinear profile is formed at the at least one downward-facing extended tab (see C annotated above)
coupling the at least one downward-facing extended tab to a surface of the base portion (Figures 1-2, Reference 3c, col 1 ln 24-25)
by placing the two-sided opening over the top edge of the curvilinear corner of the base portion while the exterior structural assembly is tilted in relation to the central portion; (see how the top sided opening of 3c is sized to fit over 2b portion “a ring shaped should 2b”  in Fig 1)
Tominaga doesn’t explicitly teach:
a second upward-facing clip extending from the inner surface of the at least one exterior structural assembly in a second direction different than the first direction, (Tominaga teaches a plurality of upward-facing clips 3d)

    PNG
    media_image2.png
    227
    305
    media_image2.png
    Greyscale

However, it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate the first upward-facing clip and provide a second upward-facing clip on the side panels 3b such that the second upward-facing clip extends from the inner surface of the at least one exterior assembly in a different direction than the first direction, to better secure the exterior structure assembly to the horizontally-extending wire tines, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, Tominaga modified teaches:
and moving the first and second upward-facing clips toward the central portion to fit the two-sided opening over the top edge of the base portion (col 3, ln 16-18, the ref teaches that the upward-facing clips 3d are moved towards the central portion of the cage to fit the two-sided opening over the top edge of the base portion)
and removably and simultaneously couple the first and second upward-facing clips to at least one of the at least one curvilinear portion of the at least one of the plurality of horizontally-extending wire tines as the at least one exterior structural assembly reaches its upright orientation. (Figures 1-2, Reference 3d, col 3 ln 11-19)
Tominaga doesn’t teach:
a three-sided channel having a curvilinear profile is formed between the at least one downward-facing extended tab and the inner surface of the at least one exterior structural assembly;
 and a lower end of the inner surface of the at least one exterior structural assembly is lower than a lower end of the downward-facing extended tab when the at least one exterior structural assembly is in an upright orientation
by placing the channel over the top edge of the curvilinear corner of the base portion;
Carter teaches:
at least one exterior structural assembly (Figures 1-5, Reference 10)
connected to a central portion (Figure 1, Reference 26)
at least one downward-facing extended tab (Figures 1-5, Reference 21)
an inner surface of at least one exterior structural assembly (Figures 1-5, Reference 12)
a three-sided channel having a curvilinear profile is formed between the at least one downward facing extended tab and the inner surface of the at least one exterior structural assembly. (Figure 5, see the channel formed between 12+21)
and a lower end of the inner surface of the at least one exterior structural assembly is lower than a lower end of the downward-facing extended tab when the at least one exterior structural assembly is in an upright orientation; (Fig 4, see how the lower end of the inner surface of the exterior structural assembly 12 is lower than a lower end of the downward-facing extended tab 21 in an upright orientation in fig 4)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Tominaga such that it comprises the features of the downward-facing extended tab as taught by Carter to securely and removably attach the exterior assembly to the base portion.
Tominaga as modified doesn’t teach:
a base portion comprising a curvilinear corner, the curvilinear corner comprising a curvilinear top edge,
Willinnger teaches:
a small animal habitat (abstract and figs)
a base portion comprising a curvilinear corner, the curvilinear corner comprising a curvilinear top edge, (Fig 1-3, Ref 52, col 5, ln 34-40)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base portion of Tominaga such that it comprised a curvilinear corner comprising a curvilinear top edge as taught by Willinger to provide for an outwardly extending flange to receive any waste emitted from the animal habitat.
Therefore, the combination of Tominaga as modified by Carter and Willinger teaches:
coupling the at least one downward-facing extended tab to a surface of the base portion by placing the channel over the curvilinear top edge of the curvilinear corner of the base portion while the exterior structural assembly is tilted in relation to the central portion; (Tominaga teaches the connection over the top edge of the curvilinear base portion “a ring shaped should 2b”, Willinger teaches the curvilinear top edge of the curvilinear corner of the base portion, and Carter discloses the particulars of the channel as outlined above)
Regarding claim 21:
Tominaga as modified teaches claim 1. Tominaga doesn’t teach but Carter further teaches:
wherein the channel has a curvilinear profile. (Figure 5, see the channel formed between 12+21 has curvilinear profile)
Regarding claim 22:
Tominaga as modified teaches claim 19 and Tominaga further teaches:
further comprising mounting the at least one exterior structural assembly on a corner of at least one of the top portion, the central portion, and the base. (Fig 1-2, Ref 3 is mounted on the corners 3b of the top portion 1, central portion 6, and base 2)
Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga (US4909188) in view of Carter, in view of Willinger et al. (Herein Willinger, US 7146932 B2, and in view of Steudler (US3789800).
Regarding claim 17:
Tominaga as modified teaches claim 15 and Tominaga further teaches:

    PNG
    media_image3.png
    213
    158
    media_image3.png
    Greyscale

wherein each of the first and second upward-facing clips comprises a horizontally-extending surface, (Figures 1-2, see above annotation for HES)
an upwardly-extending angled surface, (Figures 1-2, see above annotation for UEAS, the reference teaches that the UEAS is upwardly extending by being the upward most member and it comprises an angled surface)
and a vertically-extending face. (Figures 1-2, see above annotation for VES)
Tominaga doesn’t teach:
and further wherein coupling the first and second upward-facing clip comprises Page 12 of 14 100011955Attorney Docket No.: 146047.00146 deflecting the horizontally-extending surface until the vertically-extending face engages with at least one of the plurality of horizontally-extending wire tines
Steudler further teaches:
wherein the upward-facing clip comprises a horizontally-extending surface, (Figure 2-4, Reference 28)
an upwardly-extending angled surface, (Figure 2-4, Reference 37)
and a vertically- extending face, (Figure 2-4, Reference 33)
and further wherein coupling the one upward-facing clip comprises Page 12 of 14 100011955Attorney Docket No.: 146047.00146deflecting the horizontally-extending surface until the vertically-extending face engages with at least one of the plurality of horizontally-extending wire tines. (Figure 2-3, arrow 5, col 3 ln 7-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clips of Tominaga such that it was downwardly deflectable as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage. 
Regarding claim 18:
Tominaga as modified teaches claim 15 and Tominaga further teaches:

    PNG
    media_image3.png
    213
    158
    media_image3.png
    Greyscale

wherein the first and second upward-facing clips comprises a horizontally-extending surface, (Figures 1-2, see above annotation for HES)
an upwardly-extending angled surface, (Figures 1-2, see above annotation for UEAS, the reference teaches that the UEAS is upwardly extending by being the upward most member and it comprises an angled surface)
and a vertically-extending face. (Figures 1-2, see above annotation for VES)
Tominaga doesn’t teach:
and further wherein coupling the first and second upward-facing clips comprises deflecting at least one of the plurality of horizontally-extending wire tines in an upward direction until the vertically-extending face engages with the at least one of the plurality of horizontally-extending wire tines.
Steudler further teaches:
wherein an upward-facing clip comprises a horizontally-extending surface, (Figure 2-4, Reference 28)
an upwardly-extending angled surface, (Figure 2-4, Reference 37)
and a vertically- extending face, (Figure 2-4, Reference 33)
and further wherein coupling the upward-facing clip comprises deflecting at least one of the plurality of horizontally-extending wire tines in an upward direction until the vertically-extending face engages with the at least one of the plurality of horizontally-extending wire tines. (Figure 2-3, Reference 28, col 3 ln 7-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the upward-facing clips of Tominaga such that it was downwardly deflectable as taught by Steudler to provide for a secure and removable attaching means between the exterior structural assembly and the animal cage.
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that Tominaga does not disclose:  
- a second upward-facing clip extending from the inner surface of the at least one exterior structural assembly in a second direction different than the first direction” See Pg. 11 of Applicant’s arguments. 

    PNG
    media_image4.png
    227
    305
    media_image4.png
    Greyscale

This is not found persuasive because while it is true that Tominaga does not disclose a second upward-facing clip as claimed it is within the ability of one of ordinary skill in the art to duplicate the clips of Tominaga to secure the exterior structure to the central portion in any way needed especially since Tominaga discloses the use of multiple clips. Thus when Tominaga is modified to duplicate the upward-facing clips 3d to comprise the second upward facing clips in the side panel of 3b, the limitations are met such that the second upward facing clip extends from the inner surface of the exterior structure in a direction different than the first direction.
For claim 1, Applicant also argues that Tominaga doesn’t disclose:
 -a base portion comprising a curvilinear corner
This is also not found persuasive because Tominaga teaches in col 3, ln 4-6 “The base plate 2 is provided with a ring-shaped shoulder 2b around the inside periphery so as to allow the grating cover 1 to rest thereon.” Thus suggesting that the base portion 2 comprises a curvilinear corner at 2b.  
Applicant’s arguments with respect to claim(s) 15, 17-18, 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/SHADA ALGHAILANI/
Examiner
Art Unit 3643



/PETER M POON/Supervisory Patent Examiner, Art Unit 3643